[Cite as Bradshaw v. Bradshaw, 2022-Ohio-2448.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              ALLEN COUNTY




RICKI BRADSHAW,

        PLAINTIFF-APPELLEE,                             CASE NO. 1-21-62

        v.

AMBER BRADSHAW,                                         OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Allen County Common Pleas Court
                            Domestic Relations Division
                           Trial Court No. DR2021 0170

                                    Judgment Affirmed

                            Date of Decision: July 18, 2022




APPEARANCES:

        Stephen J. Mansfield for Appellant

        Jeremy M. Tomb for Appellee
Case No. 1-21-62


MILLER, J.

       {¶1} Defendant-appellant, Amber Bradshaw, appeals the November 23,

2021 judgment of the Allen County Court of Common Pleas, Domestic Relations

Division. For the reasons that follow, we affirm.

                                     Background

       {¶2} Ricki and Amber Bradshaw were married on March 31, 2015. Two

minor children were born of the marriage, T.B. (YOB: 2016) and F.B. (YOB: 2020).

On May 28, 2021, Ricki filed a complaint for divorce in the Allen County Court of

Common Pleas, Domestic Relations Division. On July 14, 2021, Amber filed a pro

se answer to the complaint. Soon thereafter, Amber retained counsel who filed an

answer on her behalf.

       {¶3} The trial court held the final divorce hearing on October 26, 2021.

Ricki, Ricki’s trial counsel, and Amber’s trial counsel appeared at the final hearing;

however, Amber was not present. At the onset of the hearing, Amber’s trial counsel

requested a continuance to allow Amber, who was residing in Texas, the opportunity

to travel to Ohio to attend the final hearing. The trial court denied the motion for a

continuance and the final divorce hearing proceeded without Amber present.

       {¶4} On November 5, 2021, the trial court filed its decision granting the

parties a divorce on the grounds of incompatibility. Relevant to this appeal, the trial

court determined it was in the best interest of the minor children for Ricki to be


                                          -2-
Case No. 1-21-62


designated the residential parent and legal custodian. The trial court granted Amber

parenting time with the children commencing one week after the end of educational

classes until July 31 of each year as well as parenting time from December 26 to

December 30 annually. The trial court ordered the children, who were living in

Texas with Amber at the time of the final hearing, to be exchanged within seven

days of the filing of the decree of divorce.

       {¶5} The trial court filed the decree of divorce on November 23, 2021. The

following day, Amber filed a motion for a new trial pursuant to Civ.R. 59.

Specifically, she argued that the trial court’s refusal to grant her a continuance

prevented her from presenting evidence and denied the trial court the opportunity to

hear evidence necessary to make a knowing decision on the matter. That same day,

Amber also filed a motion to stay the execution of the judgment entry pending the

trial court’s decision on her request for a new trial. On December 7, 2021, Ricki

filed a memorandum in opposition to Amber’s motion for a new trial and a

memorandum in opposition to Amber’s motion for stay of execution of judgment

entry. On December 20, 2021, the trial court denied Amber’s pending motions.

       {¶6} On December 22, 2021, Amber filed her notice of appeal. She raises

two assignments of error for our review.

                            Assignment of Error No. I

       The [trial] court’s denial of the appellant’s request for a
       continuance was improper.

                                          -3-
Case No. 1-21-62



       {¶7} In her first assignment of error, Amber argues that the trial court abused

its discretion by not continuing the final divorce hearing to a later date so that she

could attend. We disagree.

                                  Standard of Review

       {¶8} “‘Continuances shall be granted only when imperative to secure fair

treatment for the parties.’” In re Distafano, 3d Dist. Seneca No. 13-06-14, 2006-

Ohio-4430, ¶ 11, quoting Juv.R. 23. “‘A decision by the trial court to deny a motion

for a continuance is within the sound discretion of the trial court and should not be

reversed absent a showing of abuse of that discretion.’” Id., quoting In re Miller,

3d Dist. Auglaize No. 2-04-02, 2004-Ohio-3023, ¶ 7.              The term “abuse of

discretion” refers to a decision that is “arbitrary, unreasonable, or unconscionable.”

Sandusky Properties v. Aveni, 15 Ohio St.3d 273, 275 (1984).

                                     Relevant Law

       {¶9} “‘“The review of a decision on a motion for continuance requires the

appellate court to apply a balancing test, weighing the trial court’s interest in

controlling its own docket, including facilitating the efficient dispensation of justice,

versus the potential prejudice to the moving party.”’” In re A.G.M.C., 3d Dist.

Marion No. 9-10-30, 2010-Ohio-5188, ¶ 42, quoting Gabel v. Gabel, 3d Dist.

Marion No. 9-04-13, 2004-Ohio-4292, ¶ 12, quoting Burton v. Burton, 132 Ohio

App.3d 473, 476 (3d Dist.1999). In considering a motion for a continuance, a court

                                          -4-
Case No. 1-21-62


should consider (1) the length of the delay requested; (2) whether other continuances

have been requested and granted; (3) any inconvenience to parties, witnesses,

opposing counsel, and the court; (4) whether the requested delay is for a legitimate

purpose or is instead dilatory, purposeful, or contrived; (5) whether the defendant

contributed to the situation that gives rise to the motion for a continuance; and (6)

other relevant factors, depending on the unique facts of a case. In re V.G., 3d Dist.

Logan No. 8-20-57, 2021-Ohio-3554, ¶ 75, citing State v. Unger, 67 Ohio St.2d 65,

67-68 (1981). A court is not required to give particular weight to any one of these

factors. See Musto v. Lorain Cty. Bd. of Revision, 148 Ohio St.3d 456, 2016-Ohio-

8058, ¶ 23. Furthermore, “a trial court is not even explicitly required to outline the

Unger factors when denying a continuance.” State v. Shurelds, 3d Dist. Allen No.

1-20-35, 2021-Ohio-1560, ¶ 56.

                                      Analysis

       {¶10} The continuance that is at issue on appeal appears, from the record, to

have been the only continuance Amber formally requested. Moreover, in the oral

motion for a continuance, Amber’s trial counsel was unable to specify the timeframe

of the continuance requested. (Oct. 26, 2021 Tr. at 1). However, when discussing

the motion, the trial court referenced a length of continuance of approximately two

and one-half to three months, an estimate that Amber’s trial counsel did not rebuff.

(Id. at 1-2).


                                         -5-
Case No. 1-21-62


         {¶11} Ricki speculates in his appellee’s brief that Amber’s request for a

continuance was made for the purpose of being dilatory, purposeful or contrived.

In support of this allegation, Ricki argues that because the parties’ minor children

were residing with Amber in Texas, by intentionally dragging out the time before

the final hearing she received the benefit of maintaining the status quo for as long

as possible. However, the record is devoid of support for this assertion. Rather, the

record indicates that Amber requested a continuance in order to obtain funds to

travel from Texas to Ohio for the final hearing. However, the fact that Amber does

not appear to have had an illegitimate reason to request a continuance does not mean

that she had a compelling reason to do so. State v. Kleman, 3d Dist. Hardin No. 6-

19-01, 2019-Ohio-4404, ¶ 9.

         {¶12} Here, the record indicates that Amber was living in Ohio when Ricki

filed for divorce. Further, Amber was served with the divorce complaint in Ohio.

However, the record indicates that shortly thereafter, Amber chose to move to

Austin, Texas with the parties’ minor children despite her pending divorce

proceedings in Ohio.1 Accordingly, Amber contributed to the situation that gave

rise to her motion for a continuance.


1
  The record contains conflicting information regarding the date of Amber’s relocation to Texas. Ricki
testified at the final hearing that he assisted Amber and the children during their move to Texas in March or
April 2021. (Oct. 26, 2021 Tr. at 27). However, the complaint for divorce filed on May 28, 2021 indicates
that the parties were living together in Delphos, Ohio at that time. (Doc. No. 1). Additionally, the record
indicates that Amber was in Ohio when she was served with the complaint for divorce. However, Amber
was living in Texas on July 14, 2021 when she filed her pro se answer to the divorce complaint. (Doc. No.
12).

                                                    -6-
Case No. 1-21-62


       {¶13} Further, the pretrial minutes indicate that the date for the October 26,

2021 final hearing was set at the pretrial held on August 4, 2021. Accordingly,

Amber was aware of the final hearing date for more than two months. However,

Amber did not arrange to attend the hearing or make a motion for a continuance

until after the final hearing commenced. Additionally, the record indicates that the

trial court informed Amber that if the parties came to an agreement on all issues,

she could appear electronically to ratify the agreement on the record. However, it

is also clear from the record that Amber had notice that, in the event that the parties

did not reach an agreement, she could not appear remotely to testify. Additionally,

Amber’s witness list, which was filed by her trial counsel on October 22, 2021

names Amber as a witness. Thus, Amber had sufficient notice that she was expected

to appear in-person at the final divorce hearing. Therefore, the trial court’s denial

of Amber’s eleventh-hour motion for a continuance would have been foreseeable to

Amber.

       {¶14} Amber argues that because Ricki and his mother were the only

witnesses who testified at the final hearing, Amber’s request for a continuance did

not inconvenience the parties, witnesses, opposing counsel, or the court. However,

Ricki and his mother, who were present and prepared to testify at the final hearing

would, nonetheless, have been inconvenienced by a continuance. Moreover, the




                                          -7-
Case No. 1-21-62


court and opposing counsel, who were likewise present and prepared for the

scheduled final hearing would also have been inconvenienced by its continuance.

          {¶15} Finally, Amber argues that the trial court should have granted her a

continuance or allowed her to testify remotely due to ongoing concerns regarding

the COVID-19 public-health crisis. However, the record is devoid of any support

for this assertion. Amber’s trial counsel made his oral motion for a continuance

solely to allow Amber the opportunity to acquire the funds to travel to Ohio for the

final hearing and made no mention of concerns regarding the COVID-19 health

crisis.

          {¶16} Accordingly, after reviewing the record and balancing the relevant

factors, we do not conclude that the trial court abused its discretion in denying

Amber’s motion for a continuance.

          {¶17} Amber’s first assignment of error is overruled.

                              Assignment of Error No. II

          The judgement of the trial court naming the Appellee the
          residential parent was against the manifest weight of the evidence.

          {¶18} In her second assignment of error, Amber argues that the trial court

erred by naming Ricki the residential parent of the parties’ minor children. We

disagree.




                                           -8-
Case No. 1-21-62


                            Standard of Review

       {¶19} “‘Decisions concerning child custody matters rest within the sound

discretion of the trial court.’” Krill v. Krill, 3d Dist. Defiance No. 4-13-15, 2014-

Ohio-2577, ¶ 26, quoting Walker v. Walker, 3d Dist. Marion No. 9-12-15, 2013-

Ohio-1496, ¶ 46, citing Wallace v. Willoughby, 3d Dist. Shelby No. 17-10-15, 2011-

Ohio-3008, ¶ 22 and Miller v. Miller, 37 Ohio St.3d 71, 74 (1988). “‘“Where an

award of custody is supported by a substantial amount of credible and competent

evidence, such an award will not be reversed as being against the weight of the

evidence by a reviewing court.”’” Id., quoting Walker at ¶ 46, quoting Barto v.

Barto, 3d Dist. Hancock No. 5-08-14, 2008-Ohio-5538, ¶ 25 and Bechtol v. Bechtol,

49 Ohio St.3d 21 (1990), syllabus. “‘Accordingly, an abuse of discretion must be

found in order to reverse the trial court’s award of child custody.’” Id., quoting

Walker at ¶ 46, citing Barto at ¶ 25 and Masters v. Masters, 69 Ohio St.3d 83, 85

(1994). “‘An abuse of discretion suggests the trial court’s decision is unreasonable

or unconscionable.’” Id., quoting Brammer v. Meachem, 3d Dist. Marion No. 9-10-

43, 2011-Ohio-519, ¶ 14, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

                                   Relevant Law

       {¶20} “When making the allocation of the parental rights and responsibilities

for the care of the children under this section in an original proceeding * * *, the


                                         -9-
Case No. 1-21-62


court shall take into account that which would be in the best interest of the children.”

R.C. 3109.04(B)(1). “‘[T]he best interest standard must be applied in initial actions

to allocate parental rights in cases involving children of unmarried parents as well

as in the context of divorce, dissolution, or annulment.’” Loewen v. Newsome, 9th

Dist. Summit No. 28107, 2018-Ohio-73, ¶ 16, quoting Anthony v. Wolfram, 9th Dist.

Lorain No. 98CA007129, 1999 WL 771601, *2 (Sept. 29, 1999).                        R.C.

3109.04(F)(1) provides:

       In determining the best interest of a child pursuant to this section, * *
       * the court shall consider all relevant factors, including, but not
       limited to:

       (a) The wishes of the child’s parents regarding the child’s care;

       (b) If the court has interviewed the child in chambers pursuant to
       division (B) of this section regarding the child’s wishes and concerns
       as to the allocation of parental rights and responsibilities concerning
       the child, the wishes and concerns of the child, as expressed to the
       court;

       (c) The child’s interaction and interrelationship with the child’s
       parents, siblings, and any other person who may significantly affect
       the child’s best interest;

       (d) The child’s adjustment to the child’s home, school, and
       community;

       (e) The mental and physical health of all persons involved in the
       situation;

       (f) The parent more likely to honor and facilitate court-approved
       parenting time rights or visitation and companionship rights;



                                         -10-
Case No. 1-21-62


      (g) Whether either parent has failed to make all child support
      payments, including all arrearages, that are required of that parent
      pursuant to a child support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either
      parent previously has been convicted of or pleaded guilty to any
      criminal offense involving any act that resulted in a child being an
      abused child or a neglected child; whether either parent, in a case in
      which a child has been adjudicated an abused child or a neglected
      child, previously has been determined to be the perpetrator of the
      abusive or neglectful act that is the basis of an adjudication; whether
      either parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to a violation of
      section 2919.25 of the Revised Code or a sexually oriented offense
      involving a victim who at the time of the commission of the offense
      was a member of the family or household that is the subject of the
      current proceeding; whether either parent or any member of the
      household of either parent previously has been convicted of or
      pleaded guilty to any offense involving a victim who at the time of the
      commission of the offense was a member of the family or household
      that is the subject of the current proceeding and caused physical harm
      to the victim in the commission of the offense; and whether there is
      reason to believe that either parent has acted in a manner resulting in
      a child being an abused child or a neglected child;

      (i) Whether the residential parent or one of the parents subject to a
      shared parenting decree has continuously and willfully denied the
      other parent’s right to parenting time in accordance with an order of
      the court;

      (j) Whether either parent has established a residence, or is planning
      to establish a residence, outside this state.

R.C. 3109.04(F)(1)(a)-(j).

      {¶21} “The trial court ‘has discretion in determining which factors are

relevant,’ and ‘each factor may not necessarily carry the same weight or have the

same relevance, depending upon the facts before the trial court.’” Krill at ¶ 29,

                                       -11-
Case No. 1-21-62


quoting Brammer v. Brammer, 3d Dist. Marion No. 9-12-57, 2013-Ohio-2843, ¶ 41,

citing Hammond v. Harm, 9th Dist. Summit No. 23993, 2008-Ohio-2310, ¶ 51.

“Although the trial court must consider all relevant factors, there is no requirement

that the trial court set out an analysis for each of the factors in its judgment entry,

so long as the judgment entry is supported by some competent, credible evidence.”

Id., citing Meachem at ¶ 30, citing Portentoso v. Portentoso, 3d Dist. Seneca No.

13-07-03, 2007-Ohio-5770, ¶ 22.

                                       Analysis

       {¶22} In its November 5, 2021 judgment entry, the trial court stated as

follows:

       Evidence was also placed on record regarding the allocation of
       parental rights and responsibilities of the two minor children of the
       parties. Based upon the evidence the Court makes the following
       finding pursuant to Ohio Revised Code 3109.04:

       A. Ricki Bradshaw desires to be designated as the residential parent
       and legal custodian of the two minor children. He further indicated if
       he would not be, he would want at least seven (7) weeks in the summer
       for extended time of companionship, however desired the children to
       remain here with him, in spite of the fact that he had initially assisted
       Amber setting up with the children in Texas. Ricki also indicated he
       really didn’t believe he had much choice, rather than to try to help
       Amber in that move at that particular time.

       B.   There was no in camera interview of the children.

       C. The children have interacted with both of the parties and Ricki
       acknowledged Amber was also a good mother.



                                         -12-
Case No. 1-21-62


      Testimony indicated that Ricki was a very good father and paid a great
      deal of attention to the children. As a result of his service related
      disability, Ricki is currently not employed in any capacity and is
      receiving disability benefits. He therefore has time available to spend
      with the children, as he is not otherwise employed outside of the
      home. The relatives of Ricki live in Delphos and in fact he resides in
      the home with his mother and many of his siblings at this point and
      there was sufficient physical room for the children to also be living
      there, which would facilitate support and relationships between the
      children and Ricki’s immediate family as well.

      D. The children had been living first of all in the State of
      Washington and then moved to Ohio until March of 2021 when
      Amber removed them to the State of Texas.

      E. There was no indication of any issues of mental health of any of
      the children or the parties. There was indication that Ricki has had
      numerous physical issues resulting in his disability, however it was an
      accumulation of many smaller issues that caused him to reach the
      100% level of VA disability. He has the ability to walk, manipulate,
      and otherwise physically assist the children in any necessary regard,
      and in fact, indicates that after his most recent neck surgery, he
      believes he may have a capacity to be employed in some respect
      depending upon the job.

      F. The Court has no reason to believe that either party would not
      honor and facilitate Court approved parenting time rights, or visitation
      and companionship rights as set forth by the Court.

      G. There was no evidence of either party failing to make proper
      child support payments, and in fact there was no temporary order in
      place in this case.

      H. There was no indication of either parent, or any member of the
      household of either parent having been previously convicted of plead
      guilty to an offense where the minor child has been found to be an
      abused or neglected child.

      There was also no evidence indicating that either party had committed
      any set of acts that would constitute that of domestic violence.

                                       -13-
Case No. 1-21-62



       I. There was no indication of any party continuously and willfully
       denying the other parties [sic] right to parenting time in accordance
       with the previously established order of the Court. Ricki had
       indicated he had not been able to go out to see the [children] in Texas,
       but did not have the funds available to him to do so.

       J.   Amber has indeed established a residence in the State of Texas.

       In addition to all of the factors set forth previously, the Court also
       takes into consideration that Amber has now moved the [children]
       away from any family network of any extent and relocated in the State
       of Texas where only her mother lives as being family members on her
       behalf.

       Testimony indicated the other members of her family live down in
       Florida.

       This appears to be, at least on its face, another one of those situations
       where parties have taken steps to terminate their marriage and one of
       the parties believes that their life will be better if they get some
       distance away from the other party and the other party’s family.
       Without children involved that would not really influence any
       decisions the Court would make. However, when children are
       involved this is a major change in the life of the children and one that
       could detrimentally affect them for years and years to come.

       The Court finds from the totality of the evidence presented that it is in
       the best interest of the two minor children for Ricki Bradshaw to be
       designated as the residential parent and legal custodian of the two
       minor children being [T.B.] (YOB 2016) and [F.B] (YOB 2020).

(Doc. No. 25).

       {¶23} Thus, the record indicates that the trial court thoroughly considered

the R.C. 3109.04(F)(1) statutory factors when determining that naming Ricki as the

residential parent of T.B. and F.B. was in the children’s best interest. Moreover, a


                                         -14-
Case No. 1-21-62


review of the record indicates that competent, credible evidence supported the trial

court’s findings.

       {¶24} At the final hearing, Ricki stated that he last saw the minor children,

T.B. and F.B., when he helped Amber relocate to Austin, Texas. (Oct. 26, 2021 Tr.

at 6). Although Ricki initially consented to the children moving to Texas with

Amber, he stated that he is now requesting custody of the children and believes that

to be in their best interest. (Id. at 6-7). Specifically, Ricki cited Amber’s apparent

“financial distress” as a cause of concern for her ability to maintain custody of the

children. (Id. at 6).

       {¶25} Ricki stated that he is not currently employed, but receives disability

from the Department of Veterans Affairs. (Id. at 8). Ricki stated that because he

does not work during the day, he is available to watch the children. (Id. at 41, 49,

52). Ricki clarified that despite receiving disability, he has the physical ability to

care for the children. (Id. at 11-12).

       {¶26} According to Ricki, Amber has the physical capability to work full-

time and did so during the marriage. (Id. at 11, 41). Before Amber moved to Texas

with the children, she was working as a delivery driver for Pizza Hut. (Id. at 11).

However, she voluntarily quit her employment when she relocated to Texas. (Id.).

When she moved to Texas, Amber planned to procure employment so she could

assist in financially supporting the children. (Id. at 51). However, at the time of the


                                         -15-
Case No. 1-21-62


hearing, Amber had not obtained employment. (Id. at 51-52). According to Ricki,

when Amber does gain employment, she will need to find childcare for the children

and will incur those expenses. (Id. at 52).

       {¶27} Ricki lives in his mother’s home in Delphos, Ohio. (Oct. 26, 2021 Tr.

at 45-46). Also residing in the home are Ricki’s mother, his mother’s husband, and

four of Ricki’s younger siblings ranging in age from 9 to 18. (Id. at 47, 56).

Immediately prior to their separation, Amber, Ricki, and their children lived in

Ricki’s mother’s home for approximately one year. (Id. at 46-47). Ricki described

the home as having five bedrooms and being “[p]retty big” with appropriate rooms,

beds, and space for the children. (Id. at 7, 46-47). According to Ricki, Amber did

not express any concerns regarding the environment of his mother’s home while she

lived there. (Id. at 52). Further, none of the individuals residing in Ricki’s residence

have ever been convicted of an offense of domestic violence nor of an offense where

a child was an abused, dependent, or neglected victim. (Id. at 56-57). Ricki stated

that in addition to his mother and siblings, he has two aunts that live in Ohio. (Id.

at 56). Ricki does not have any plans to relocate from the state of Ohio. (Id. at 57).

       {¶28} Ricki stated that Amber is originally from Florida and has a lot of

family there. (Id. at 56). However, she chose relocate to Texas because her mother

lives there. (Id.). Ricki stated that in March or April of 2021, he assisted Amber




                                         -16-
Case No. 1-21-62


and the children move from his mother’s home in Delphos, Ohio into an apartment

with Amber’s mother in Austin, Texas. (Id. at 27).

       {¶29} According to Ricki, Amber is a good mother and cares well for the

children. (Id. at 28). Further, when Ricki was serving in the military, he was away

from home at times and Amber was the primary caregiver of the children. (Id. at

45). Ricki admitted that he has not seen the children since they moved with Amber

to Texas. (Id. at 27-28). However, Ricki explained he does not currently have the

financial ability to travel to Texas because he is paying all of the bills for both

parties. (Id. at 29, 31, 50). He stated that he left the children with Amber in Austin,

Texas because he believed that he had “no other option.” (Id. at 28). Ricki stated

that he does not believe that his children are better off living with Amber than they

would be living with him. (Id. at 29).

       {¶30} Marie Buffin, Ricki’s mother, testified on Ricki’s behalf. (Oct. 26,

2021 Tr. at 59). Buffin stated that she would “absolutely” characterize Ricki as a

good father and that he “absolutely” loves his children. (Id. at 61). When asked if

Amber is a good mother, Buffin stated that she “definitely loves her children.” (Id.

at 60). Marie also confirmed that her home has ample space for T.B. and F.B. (Id.

at 61-62).

       {¶31} Amber was not present at the final hearing and her trial counsel did

not call any witnesses on her behalf.


                                         -17-
Case No. 1-21-62


       {¶32} After a review of the record, we cannot say that the trial court’s

balancing of the relevant-statutory factors was arbitrary, unreasonable, or

unconscionable. Accordingly, we find there is competent, credible evidence to

support the trial court’s findings. Therefore, the trial court did not abuse its

discretion in determining that Ricki should be named as the residential parent and

legal custodian of T.B. and F.B.

       {¶33} For these reasons, Amber’s second assignment of error is overruled.

       {¶34} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Allen County Court

of Common Pleas, Domestic Relations Division.

                                                             Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                      -18-